DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Applicant’s Comments/Remarks
This communication is in response to the amendment filed on November 9, 2020.
Claims 1, 4-7, 10-18 are currently pending. Claims 13-18 have been withdrawn due to a restriction requirement. Claims 2-3 and 8-9 have been cancelled by Applicant. Claims 1, 4-7, and 10-12 have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the claims “…improve efficiency of electronic devices interaction with…digital license management…” The examiner respectfully disagrees and notes that the claims are directed to updating license information, however, the claim recitations do not imply an improvement to a technology or technical field. The claims continue to be directed to the abstract idea of license management and the judicial exception is not integrated into a practical application because, the additional element of one or more processors, etc., merely use a computer as a tool to perform the abstract idea.
With respect to the 112(a) rejections, Applicant’s amendments raise new issues for example, claims 1 and 7 as amended recite “requesting, with the one or more hardware processors, updated license information from the production organization by making a cross-instance call from the sandbox organization to the production 
With respect to the 102 rejection, Applicant’s amendments were not sufficient to overcome the rejection, because the claim recitation of claim 7: “…instructions… when executed…cause the one or more processors to…” indicates intended use of the instructions and therefore, the rest of the claim recitation will not differentiate the claimed non-transitory computer readable medium (of claim 7) from the prior art. (See MPEP 2103 I C) Applicant is invited to contact the examiner to discuss proper amendments to overcome the issue.
With respect to the 103 rejections, Applicant amendments and remarks were fully considered but are not persuasive. For example, Applicant states that they claim  managing licensing information for multiple organizations in a multiple-organization environment in which there is isolation between the organizations after the sub-tenant organization has been created. The examiner respectfully notes that the combination of the cited prior art teaches the claimed features. For example, with respect to claims 1 and 7, Vantalon et al. teaches digital rights management, Dean et al. teach license activation, Denton et al. teach sandbox environment as a copy of the multi-model repository and version control management, and Astete et al. teach tenant isolation in multi-tenant environments. Therefore, the combination of the art teach managing licensing information for multiple organizations in a multiple-organization environment in which there is isolation between the organizations.

Examiner Comments
Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:
Claims 1: “…sandbox organization that is an isolated sub-tenant…”, “…and is created as a copy of…”, “…creation of the sandbox…”, “…operations performed in the production organization…”,  “…the licenses information is maintained within a database…”

Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
Such language can be found in:
Claims 1, 7: “…the sandbox organization … a copy of the production organization as of the time of creation of the sandbox organization…”, “…the sandbox organization and the production organization utilize different logical databases…”, “…fetch…in chunks conforming to the message queuing frame work protocol…”

Applicant is reminded that conditional limitations do not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l
Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” Such language can be found in:


Applicant is reminded that, in a method claim, for a recited structural limitation to be entitled to a patentable weight, the structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure. (In re Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961) Such limitations can be found in the following claims:
Claim 1: tenant environments, each of which can have multiple sub-tenants…”,  “…the sandbox organization is an isolated sub-tenant of a production organization and is created as a copy of the production organization…”

	Applicant is reminded that language expressing intended use, does not further limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claims 1 and 7: “…one or more hardware processors to provide…”, “updating…the license information…to provide the license update…”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, and 4-6 are directed to a method (process) and claims 7, and 10-12 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 4-7, and 10-12 are directed to the abstract idea of license management, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to license management. Specifically, the claims are directed to receiving a request to update a license, requesting updated license information, receiving the updated license information, updating the licenses, initiating license aggregation, and updating functionality based on the updated license, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for license management. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1, 4-7 and 10-12 only involve the use of computers as tools to automate and/or implement the abstract idea.
 Taking the claim elements separately, the independent claims 1 and 7 involve receiving a request to update a license, requesting updated license information, receiving the updated license information, updating the licenses, initiating license aggregation, and updating functionality based on the updated license. This only uses a computer system (e.g., processor, etc.) to automate or implement the abstract idea of license management. Dependent claims 4-6 and 10-12 describe receiving the request, and a database. These claims further describe the use of the computers to automate or implement the abstract idea. Therefore, the use of the computer does no more than employ a computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of receiving a request to update a license, requesting updated license information, receiving the updated license information, updating the licenses, initiating license aggregation, and updating functionality based on the updated license. The 
The use of computers as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 7, the amended claims recite “requesting, with the one or more hardware processors, updated license information from the production organization by making a cross-instance call from the sandbox organization to the production organization to fetch the requested updated license information, utilizing a message queuing framework, in chunks conforming to the message queuing frame work protocol…” However, the Specification is silent to the above recitation.  
According to Applicant’s Specification (e.g., paragraphs [0017], [0022] of the PGPub): 
… When using a queued messaging system, the message can be dequeued by the license copy message handler that starts the copy operation. In one embodiment, the license copy message handler deletes the data from the license tables in the database for the sandbox. In one embodiment, the license copy message handler makes a cross-instance (e.g., Simple Object Access Protocol, or SOAP) call to the production database to fetch the license data. If using SOAP, for example, license 

Therefore, the Specification is silent to one or more hardware processors that request updated license by making a cross-instance call from the sandbox organization to the production organization, and the newly amended language constitutes new matter.
With respect to claims 1 and 7, the amended claims recite “…operations performed in the production organization affect only the production organization after the time of creation of the sandbox organization…” However, the Specification is silent to the above recitation.  
According to Applicant’s Specification (e.g., paragraphs [0011], [0013] of the PGPub): 
… tenants may have one or more sandboxes that can be utilized with the multitenant environment. In one embodiment, sandboxes provide the ability to create multiple copies of a tenant's data and/or service environment in separate environments for a variety of purposes, such as development, testing, and training, without compromising the data and applications in a production organization. In one embodiment, sandboxes are isolated from the production organization, so operations that are performed in the sandboxes do not affect the production organization, and vice versa.when data is copied to a sandbox, object IDs (the unique identifiers for all objects) for existing records are copied to the sandbox as part of those records. After being copied, however, object IDs do not synchronize between the production organization and the sandbox. The sandbox and its corresponding production organization act as independent organizations. Object data (and corresponding object IDs) that are created in the production organization after the creation or refresh of a sandbox are not synchronized into the sandbox. The sandbox has the same behavior new objects that are created in the sandbox are not synchronized back to the production organization...

Therefore, the Specification is silent to operations performed in the production organization affect only the production organization after the time of creation of the sandbox organization, and the newly amended language constitutes new matter.
With respect to claims 1 and 7, the amended claims recite “…the multitenant on-demand services environment having one or more hardware processors to provide tenant environments…” However, the Specification is silent to the above recitation.  
According to Applicant’s Specification (e.g., paragraphs [0039]-[0040] of the PGPub): 
… an environment 410 wherein an on-demand, multitenant database service might be used. Environment 410 may include user systems 412, network 414, system 416, processor system 417, application platform 418, network interface 420, tenant data storage 422, system data storage 424, program code 426, and process space 428. In one embodiment, multitenant environment 410 may include multitenant search engine 430 that may operate as described herein. In other embodiments, environment 410 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above.Environment 410 is an environment in which an on-demand database service exists. User system 412 may be any machine or system that is used by a user to access a database user system. For example, any of user systems 412 can be a handheld computing device, a mobile phone, a laptop computer, a work station, and/or a network of computing devices. As illustrated in FIG. 4 (and in more detail in FIG. 5) user systems 412 might interact via a network 414 with an on-demand database service, which is system 416...

According to the Specification, a multitenant environment may include a processor system. However, the Specification is silent to one or more hardware processors that provide tenant environments. Therefore, the newly amended language constitutes new matter.
With respect to claims 1 and 7, the amended claims recite “…updating, with the one or more hardware processors, the license information within the sandbox, with the updated license information…” However, the Specification is silent to the above recitation.  
According to Applicant’s Specification (e.g., paragraphs [0038] of the PGPub):
…license aggregation module 360 operates to update functionality within the sandbox organization based on the updated license information received from the production organization…

Therefore, the Specification is silent to updating license information with updated license information and the newly amended language constitutes new matter.
With respect to claims 1, and 7, the claim recites: “…one or more hardware processors to provide tenant environments…”, “receiving… within a sandbox organization that is an isolated sub-tenant of a production organization…”, “… operations performed in the sandbox organization affect only the production organization…”, “updating…license information…to provide the license update…”, “…in chunks conforming to the message queuing frame work protocol…”,  and “…provide the license update without refreshing…”,  without clearly defining how the “provide tenant environment”, “is isolated”, “affect only”,  “provide the license update”,  “chunks conforming” and “provide…without refreshing…” are performed. An algorithm or steps/procedure taken to perform the functions “provide tenant environment”, “is 
With respect to claim 7, the claims recite “…one or more processors providing a sandbox organization…” However, the Specification is silent to the above recitation.  
According to Applicant’s Specification (e.g., paragraphs [0032], of the PGPub): 
…license update tool/agent 300 includes control logic 310, which implements logical functional control to direct operation of license update tool/agent 300, and/or hardware associated with directing operation of license update tool/agent 300. Logic may be hardware logic circuits and/or software routines. In one embodiment, license update tool/agent 300 includes one or more applications 312, which represent code sequence and/or programs that provide instructions to control logic 310…


Therefore, the Specification is silent to one or more processors that provide a sandbox organization, and the newly amended language constitutes new matter.
Dependent claims 4-6, and 10-12 are also rejected for being dependent upon rejected claims 1 and 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Antecedent Basis
With respect to claims 1 and 7, the claim recites the limitation “the license update”, and ”, “the message queuing frame work protocol.”
There is insufficient antecedent basis for the limitations in the claim.
With respect to claim 7, the claim recites the limitation “the data corresponding to the sandbox organization.”
There is insufficient antecedent basis for the limitation in the claim.
Dependent claims 4-6, and 10-12 are also rejected for being directed to the limitations of the rejected claims 1 and 7.
Unclear Scope
With respect to claim 1, the scope of the claim is rendered unclear as the claim is directed to method steps performed by one or more hardware processors. However the claim also recites “…the license information is maintained within a database of a production organization…”,  “…the sandbox organization and the production organization utilize…”, “…the sandbox organization that is isolated…”, “…operations performed in the production organization…”, “…wherein license aggregation utilizes a higher privilege…” It is unclear whether the claim is directed to the actions performed by the hardware processors, or to the combination hardware processors, database, sandbox organization, production organization, and license aggregation. 
Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 
With respect to claim 7, the scope of the claim is rendered unclear as the claim is directed to a non-transitory computer-readable medium having instructions performed by one or more processors. However, the claims also recite “…multitenant on-demand services environment having one or more hardware processors to provide tenant environments… by: receiving… requesting…receiving…updating…“ It is unclear whether the claim is directed to the non-transitory computer-readable medium or to the multitenant on-demand services environment. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
With respect to claim 7, the scope of the claim is rendered unclear as the claim is directed to actions performed by one or more processors. However, the claims also recite “one or more hardware processors to provide tenant environments…“, “…the sandbox organization and the production organization utilize…”, “…the sandbox organization is an isolated subtenant…”, “…operations performed in the production organization…”, “…wherein license aggregation utilizes a higher privilege…” It is unclear whether the claim is directed to the one or more processors, or to the combination one or more processors, one or more hardware processors, sandbox organization, production organization, and license aggregation. Therefore, the scope of  
With respect to claim 4, and 10, the scope of the claim is rendered unclear as the claim is directed to method steps performed by one or more hardware processors (claim 4) and by one or more processors (claim 10). However, the claim also recites “…updating license within the sandbox organization …” It is unclear whether the claim is directed to the method steps performed by the one or more hardware processors, or to the combination one or more hardware processors, and the sandbox organization. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
With respect to claim 5, and 11, the scope of the claim is rendered unclear as the claim is directed to method steps performed by a hardware processor (claim 5) and by one or more processors (claim 11).. However, the claim also recites “…sandbox organization operates utilizing …” and “…production organization operates utilizing…” It is unclear whether the claim is directed to the method steps performed by the hardware processor (one or more processors), or to the combination hardware processor (one or more processors), sandbox organization, and production organization. Therefore, the  
With respect to claim 6, and 12, the scope of the claim is rendered unclear as the claim is directed to method steps performed by a hardware processor (claim 6) and by one or more processors (claim 12).. However, the claim also recites “…on-demand services environment comprises …” It is unclear whether the claim is directed to the method steps performed by the hardware processor (one or more processors), or to the combination hardware processor (one or more processors), and on-demand services environment. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
Dependent claims 4-6, and 10-12 are also rejected for being directed to the limitations of the rejected claims 1 and 7.
Hybrid Claims
Claim 7 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claim is directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Evidence to support a position that claim 7 is drawn to a product includes the recitation of “a non-transitory computer-readable medium having instructions stored thereon…” Conversely, evidence to support a position that claim 7 is drawn to a process includes recitation of: “…sandbox organization that is an isolated sub-tenant…”, “…is created as a copy of…”, “…creation of the sandbox…”, “…operations performed in the production organization…”,  “…the licenses information is maintained within a database…”  
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim 7 to be drawn to either a product or process.
Dependent claims10-12 are also rejected for being directed to the limitations of the rejected claim 7.
Idiomatic English
With respect to claim 1 and 7, the amended claims seem to generally be narrative and indefinite, failing to conform with current U.S. practice.  For example, claims 1 and 7 recite “…provide tenant environments, each of which can have multiple sub-tenants…”, “…sandbox organization that is an isolated sub-tenant of a production organization and is created as a copy of the production organization as of a time of 
This makes the claims indefinite because it is not clear from the claim language what it means to be a “sub-tenant of a production organization” or to be “a copy of the production organization”. It is also not clear when “the time of creation of the sandbox” is and how it is affecting the claim features. Similarly, in “utilize different logical databases” it is unclear in what respect the “logical databases” are different.
Dependent claims 4-6 and 10-12 are also rejected for being directed to the limitations of the rejected claims 1 and 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as anticipated by Vantalon et al. (US Patent Publication NO. 2009/0007240)
With respect to claim 7, Vantalon et al. teach:
a non-transitory computer-readable medium having instructions stored thereon (FIG. 12, [0097], [0098])
that, when executed, by one or more processors, cause the one or more processors to …, (FIG. 12, [0097], [0098])
…one or more hardware processors to …(FIG. 12, [0097], [0098])
The recitations of claim 7 indicates intended use of the one or more processors, and one or more hardware processors, as it does not require that the processors perform an operation. (See MPEP2103 I C)
In addition, as evident by the Applicant's written description (PGPub paragraphs [0039], [0051], [0056], and [0058]) the recited “processor” is interpreted as being general-purpose processor.
Therefore, the processor taught by Vantalon et al. reads on the claim and the intended use will not differentiate the claim from the teaching of Morris  (See MPEP 2114 I, II). 
Dependent claims 10-12 are also rejected because they merely elaborate on the intended use of the processors described in claim 7. For example, claim 10 recites, “wherein the receiving…comprises…”, claim 11 recites “…wherein the production 	

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vantalon et al. in view of Dean et al. (US Patent Publication No. 2009/0119779), further in view of Denton et al. (US Patent No. 8,620,959), and further in view of Astete et al. (US Patent Publication No. 2009/0288084).
With respect to claims 1 and 7, Vantalon et al. teach:
receiving, with one or more hardware processors…an electronic request message for updating license information within a …organization….
wherein the license information is maintained within a database of the production organization… ([0071], [0073], [0075], [0076], [0077], FIGS. 7A-7C and 8)
requesting, with the one or more hardware processors, updated license information from the production organization by making a cross-instance call from the sandbox organization to the production organization… ([0071], [0073], [0075], [0076], [0077], [0081], FIGS. 7A-7C)
receiving, with the one or more hardware processors, the updated license information from the production organization via messages associated with the cross-instance call, ([0071], [0073], [0075], [0076], [0077], FIGS. 7A-7C, 8, 10A-10C)
updating, with the one or more hardware processors, the license information within the sandbox…([0072], [0078])

…sandbox organization that is an isolated sub-tenant of a production organization and is created as a copy of the production organization as of a time of creation of the sandbox organization and operations performed in the production organization affect only the production organization after the time of creation of the sandbox organization or refresh of the sandbox organization…
… the sandbox organization and the production organization utilize different logical databases…
…fetch the requested updated license information, utilizing a message queuing framework, in chunks conforming to the message queuing frame work protocol;
…the updated license information to provide the license update without refreshing all data corresponding to the sandbox organization;
initiating, with the one or more hardware processors, license aggregation utilizing the updated license information…, wherein license aggregation utilizes a higher privilege level than the requesting the updated license information;
updating, with the one or more hardware processors, functionality within the sandbox organization based on the updated license information received from the production organization.
However, Dean et al. teach:
initiating, with the one or more hardware processors, license aggregation utilizing the updated license information…, wherein license aggregation utilizes a higher privilege level than the requesting the updated license information; ([0028], [0035]-[0038], [0041], [0042], [0051], [0136], [0137])

Vantalon et al. and Dean et al. do not explicitly teach:
…sandbox organization that is an isolated sub-tenant of a production organization and is created as a copy of the production organization as of a time of creation of the sandbox organization and operations performed in the production organization affect only the production organization after the time of creation of the sandbox organization or refresh of the sandbox organization…
…the sandbox organization and the production organization utilize different logical databases…
…fetch the requested updated license information, utilizing a message queuing framework, in chunks conforming to the message queuing frame work protocol;
…the updated license information to provide the license update without refreshing all data corresponding to the sandbox organization;
updating, with the one or more hardware processors, functionality within the sandbox organization based on the updated license information received from the production organization.
However, Denton et al. teach:
…sandbox organization that is an isolated sub-tenant of a production organization and is created as a copy of the production organization as of a time of creation of the sandbox organization and operations performed in the production 
…fetch the requested updated license information, utilizing a message queuing framework, in chunks conforming to the message queuing frame work protocol; (Col. 5 ll. 20-54, Col. 8 l. 23-Col. 9 l. 33) 
…the updated license information to provide the license update without refreshing all data corresponding to the sandbox organization; (Col. 5 ll. 20-54, Col. 8 l. 23-Col. 9 l. 33) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital rights management of Vantalon et al. and Dean et al. with the sandbox environment as a copy of the multi-model repository and version control management, as taught by Denton et al, in order to isolate sandbox from the repository and prevent adverse effect of operations. (Denton et al., Abstract, Col. 1 l. 56-Col. 2 l. 18)
Vantalon et al., Dean et al., and Denton et al. do not explicitly teach:
updating, with the one or more hardware processors, functionality within the sandbox organization based on the updated license information received from the production organization.
However, Astete et al. teach:

In addition, Astete et al. teach:
… a multitenant environment with a first environment (the sandbox environment) isolated from a second environment (the production organization) and operations performed in the second environment do not affect the first environment operation after creation or refresh of the first environment, ([0033], [0040], [0049], [0072], [0075]-[0076])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital rights management of sandbox environment, as taught by Vantalon et al., Dean et al. and Denton et al., with the tenant isolation in multi-tenant environments, as taught by Astete et al., in order to isolate sandbox from the production organization. (Astete et al., Abstract, [0009])
With respect to claims 4 and 10, Vantalon et al., Dean et al., Denton et al. and Astete et al. teach the limitations of claim 1.
Moreover, Dean et al. teach:
wherein the receiving a request for updating licenses within the sandbox organization comprises receiving user input from the sandbox organization. ([0025], [0063]-[0075], FIGS. 7-9)
With respect to claims 5 and 11, Vantalon et al., Dean et al., Denton et al. and Astete et al. teach the limitations of claim 1 and 7.
Moreover, Vantalon et al. teach:

With respect to claims 6 and 12, Vantalon et al., Dean et al., Denton et al. and Astete et al. teach the limitations of claims 1 and 7.
Moreover Astete et al. teach:
wherein the on-demand services environment comprises a multitenant database environment comprising a hosted database provided by an entity separate from the client entities that provides on-demand and real-time database service to the client entities. (FIGS. 1, 6,  [0044], [0068]-[0076])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685